Citation Nr: 0208414	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  93-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
pyelonephritis with a left renal cyst and hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from March 1941 to August 
1946.  His appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona.  In September 1995, February 1999 and 
October 2000, the Board remanded this claim to the RO for 
additional development.

In a handwritten statement received in October 1997, the 
veteran mentioned a claim for service connection for 
bronchitis secondary to service-connected sinusitis.  In a 
November 1998 Informal Hearing Presentation, the veteran's 
representative indicated that the veteran was attempting to 
reopen a claim for service connection for a respiratory 
condition as secondary to sinusitis.  Given these statements 
and the fact that the RO previously denied the veteran 
service connection for chronic obstructive pulmonary disorder 
(COPD) secondary to sinusitis in November 1994, the Board is 
unclear whether the veteran and his representative intend 
their statements to represent a raised claim of entitlement 
to service connection for bronchitis or a claim to reopen the 
previously denied claim of entitlement to service connection 
for COPD.  The Board refers this matter to the RO for 
clarification and, if appropriate, adjudication.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
relevant evidence necessary for an equitable disposition of 
that claim.

2.  The veteran manifests no symptoms of pyelonephritis and a 
renal cyst.       

3.  The veteran's hypertension is manifested by diastolic 
pressure readings predominantly less than 110 and systolic 
pressure readings predominantly less than 200.

4.  The veteran's genitourinary system disability and 
hypertension are not so exceptional or unusual with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for pyelonephritis with a left renal cyst and 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.14, 4.104, 4.115a, 4.115b, Diagnostic Codes 7101, 7504 
(2001), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.102); 38 C.F.R. § 4.104, Diagnostic Code 7101(1997); 38 
C.F.R. § 4.115a, Diagnostic Code 7504 (1993). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 10 percent for pyelonephritis 
with a left renal cyst and hypertension.  In August 1991, the 
RO continued the 10 percent evaluation assigned this 
disability, and thereafter, the veteran appealed the RO's 
decision.     

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).   

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, as explained in greater 
detail below, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of that law.  Subsequently, in a 
supplemental statement of the case issued in January 2002, 
the RO considered the veteran's claim pursuant to the VCAA.  
In light of these facts, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

As required by the VCAA, VA notified the veteran of the 
information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  In rating and 
hearing officer decisions dated August 1991, September 1991, 
August 1992, November 1992, April 1993, November 1994 and 
April 2000, letters notifying the veteran of these decisions, 
a statement of the case issued in September 1991, and 
supplemental statements of the case issued in September 1992, 
December 1992, April 1993, July 1996, October 1996, August 
1997, July 1998, April 2000 and January 2001, the RO informed 
the veteran of the reasons for which his claim had been 
denied and of the evidence needed to substantiate his claim, 
notified the veteran of the regulations pertinent to his 
claim, and provided him an opportunity to submit additional 
evidence and to present additional argument, including in the 
form of hearing testimony, in support of his claim.  The 
Board provided the veteran further guidance with regard to 
the evidence needed to substantiate his claim in Remands 
dated September 1995, February 1999 and October 2000.

As well, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  First, the RO provided the veteran an 
opportunity to elaborate on the facts of his case during a 
hearing held before a hearing officer at the RO in February 
1992.  Second, the RO secured and associated with the claims 
file all evidence identified by the veteran as being 
pertinent to his claims, including VA and private outpatient 
treatment records and hospitalization reports.  The veteran 
has not reported, and Board is not aware of, any other 
records that need to be obtained in support of this claim.  
Third, the RO developed the medical record to the extent 
necessary to decide the veteran's claim.  In September 1994, 
October 1995, November 1995, and April 1999, the RO afforded 
the veteran VA examinations of the disability at issue in 
this case, and during these examinations, VA examiners 
discussed the severity of this disability.  Although in an 
Informal Hearing Presentation dated May 2002, the veteran's 
representative asserts that the veteran should be afforded an 
updated examination (the most recent having occurred several 
years ago), the Board does not believe that such an 
examination is necessary.  The examinations which have been 
conducted when considered with the records of recent VA 
outpatient treatment contain findings sufficient to evaluate 
the veteran's disability under applicable diagnostic codes in 
the Schedule for Rating Disabilities (rating schedule).  
Delay for further examination is not considered necessary to 
evaluate the veteran's claim for an increased rating.

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  In this case, the RO and the Board have notified 
the veteran of the evidence needed to substantiate his claim 
and have obtained and fully developed all relevant evidence 
necessary for the equitable disposition of that claim.  
Further development would thus serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

The veteran seeks a higher evaluation for his genitourinary 
system disability with hypertension.  In written statements 
submitted during the pendency of his appeal, and during a 
hearing held before a hearing officer at the RO in February 
1992, he argued that the 10 percent evaluation assigned this 
disability did not accurately account for the severity of his 
symptomatology.  He indicated that his genitourinary 
disability, in conjunction with other disabilities, caused 
pain, inflammation and sleepness nights.  He also indicated 
that his hypertension necessitated the daily use of 
medication, which caused adverse side effects, including 
sexual dysfunction.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the rating 
schedule.  38 U.S.C.A.  
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the RO initially granted the veteran service 
connection for pyelonephritis and assigned this disability a 
noncompensable evaluation by rating decision dated October 
1947.  By rating decision dated December 1978, the RO 
increased the evaluation assigned this disability to 10 
percent pursuant to 38 C.F.R. § 4.115a, Diagnostic Code (DC) 
7504.  The RO based this increase on treatment records 
containing a diagnosis of chronic pyelonephritis and 
objective findings associated with both pyelonephritis and 
prostatitis, the latter of which is separately service 
connected.  In November 1994, the RO recharacterized the 
veteran's genitourinary disability to include a renal cyst 
and hypertension.  The RO continued the 10 percent evaluation 
assigned this newly characterized disability pursuant to 38 
C.F.R. § 4.115b, DC 7508.  Since 1994, the RO has continued 
the 10 percent evaluation assigned pyelonephritis with left 
renal cyst and hypertension pursuant to 38 C.F.R. §§ 4.104, 
4.115b, DCs 7101, 7504, 7508.

During the pendency of this appeal, effective 1994 and 1998, 
VA amended portions of 38 C.F.R. §§ 4.104, 4.115, the 
regulations governing ratings of the genitourinary and 
cardiovascular systems.  See 59 Fed. Reg. 2,527 (Jan. 18, 
1994) (codified as amended at 38 C.F.R. § 4.115, 4.115a, 
4.115b (1995)); 59 Fed. Reg. 14,567 (Mar. 29, 1994) (codified 
as amended at 38 C.F.R. § 4.115, 4.115a, 4.115b (1995)); 62 
Fed. Reg. 65,219 (Dec. 11, 1997) (codified as amended at 38 
C.F.R. 
§ 4.104 (1998)).  As previously indicated, under Karnas, 1 
Vet. App. at 313, the versions of the regulations most 
favorable to the veteran apply unless Congress provides 
otherwise.  The Board will thus evaluate the veteran's claim 
pursuant to both the former and revised regulatory 
provisions.

Under 38 C.F.R. § 4.115a, DC 7504 (1993), prior to 1994, 
pyelonephritis was rated as hydronephrosis (pyuria required) 
pursuant to DC 7509.  Under 7509, a 10 percent evaluation was 
assignable for mild hydronephrosis; only an occasional attack 
of colic, not infected and not requiring catheter drainage.  
A 20 percent evaluation was assignable for moderate 
hydronephrosis; frequent attacks of colic, requiring catheter 
drainage.  A 30 percent evaluation was assignable for 
moderately severe hydronephrosis; frequent attacks of colic 
with infection (pyonephrosis), kidney function greatly 
impaired.  

Effective 1994, chronic pyelonephritis is rated as urinary 
tract infection or renal dysfunction, whichever is 
predominant.  38 C.F.R. §§ 4.115a, 4.115b, DC 7504 (2001).  A 
10 percent evaluation is assignable for a urinary tract 
infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent evaluation is assignable 
for recurrent symptomatic infection requiring 
drainage/frequent hospitalizations (greater than two 
times/year), and/or requiring continuous intensive 
management.  If the urinary tract infection has resulted in 
poor renal function, the symptomatology is evaluated as renal 
dysfunction.  38 C.F.R. 4.115a (2001).  

A noncompensable evaluation is assignable for renal 
dysfunction that has albumin and casts with a history of 
acute nephritis; or, hypertension that is non-compensable 
under DC 7101.  A 30 percent evaluation is assignable for 
renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under DC 7101.  38 C.F.R. § 4.115a (2001).

Under 38 C.F.R. § 4.104, DC 7101 (1997), prior to 1998, a 10 
percent evaluation was assignable for hypertensive vascular 
disease (essential arterial hypertension) with diastolic 
blood pressure that was predominantly 100 or more.  A 20 
percent evaluation was assignable when diastolic blood 
pressure was predominantly 110 or more with definite 
symptoms.  A 30 percent evaluation was assignable when 
diastolic blood pressure was predominantly 120 or more with 
moderately severe symptoms.  When continuous medication was 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
evaluation of 10 percent was assignable.  38 C.F.R. § 4.104, 
DC 7101, note (1997). 

Effective 1998, a 10 percent evaluation is assignable when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation is assignable when 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more.  A 40 percent 
evaluation is assignable when diastolic pressure is 
predominantly 120 or more.  38 C.F.R. 
§ 4.104, DC 7101 (2001).

In this case, the Board finds that the veteran's disability 
picture more nearly approximates the criteria for the 10 
percent evaluation that is currently assigned.  As explained 
in greater detail below, the veteran has not manifested 
symptoms of pyelonephritis and a renal cyst since he filed 
his claim for an increased evaluation.  Moreover, while the 
veteran's hypertension necessitates regular medication, it is 
manifested by diastolic pressure readings predominantly less 
than 110 and systolic pressure readings predominantly less 
than 200.

The veteran had active service from March 1941 to August 
1946.  According to his service medical records, beginning in 
1944, he began to notice frequent, burning urination and a 
urethral discharge.  During an initial hospitalization in 
February 1945, he was diagnosed with prostatitis.  By July 
1945, however, his symptoms had not abated, necessitating 
another hospitalization.  During this stay of approximately 
ten months, physicians diagnosed left pyelonephritis due to 
staphylococcus aureus and chronic prostatitis.  The veteran 
was hospitalized again for similar complaints in September 
1945, and during this stay, physicians determined that 
testing revealed no evidence of pyelonephritis and that the 
veteran had definite chronic prostatitis.  Following this 
hospitalization, the veteran continued to complain of urinary 
problems and examiners noted abnormalities, including pyuria.  
However, examiners attributed these problems to prostatitis, 
not pyelonephritis, and specifically noted that there was no 
evidence of pyelonephritis.  During an examination in May 
1946, an examiner evaluated the veteran's genitourinary 
system and noted "no discharge for past year nonsymptomatic 
no abnormalities noted IMS." 

Following discharge from active service, from 1946 to 1970, 
the veteran rarely expressed genitourinary complaints and was 
only once diagnosed with pyelonephritis.  Specifically, 
during VA examinations conducted in November 1946, March 1947 
and September 1951, pyelonephritis was not found and the 
veteran's genitourinary complaints were attributed to 
prostatitis.  During outpatient visits beginning in 1951, 
however, E. Alexander Willens, M.D., diagnosed multiple 
medical conditions, including pyelonephritis.  

During a United States Army Reserve (Reserve) examination 
conducted in May 1953, the veteran did not report any 
genitourinary complaints and the examiner did not note any 
genitourinary abnormalities.  During a Reserve examination in 
May 1955, the veteran did not report any genitourinary 
complaints and the examiner noted that the veteran had not 
had recurrences of pyelonephritis since his ten-month 
hospitalization.  During a civil service retirement 
examination in April 1958, the veteran did not report any 
genitourinary complaints and the examiner did not note any 
genitourinary abnormalities.
 
In the 1970s, the veteran began periodically seeing Paul M. 
Steingard, D.O., for multiple medical conditions, including 
pyelonephritis and prostatitis.  In 1977, the veteran also 
received VA outpatient treatment and saw Jean P. Angelchik, 
M.D., for genitourinary complaints.  During these visits, 
examiners attributed the veteran's complaints to a prostate 
disorder.  During a VA examination in January 1978, the 
veteran complained of painful, frequent urination and 
nocturia three to four times nightly.  The examiner noted no 
abnormalities other than an enlarged, tender prostate and 
diagnosed chronic pyelonephritis and chronic prostatitis.  In 
September 1978, Dr. Steingard attributed the veteran's 
genitourinary complaints to prostatitis.  During another VA 
examination in October 1978, the veteran complained of 
intermittent urethral discharge, painful, frequent urination 
and nocturia.  The examiner again noted no abnormalities 
other than an enlarged, tender prostate and diagnosed chronic 
prostatitis with hypertrophy and chronic pyelonephritis. 

From 1980 to 1991, the veteran received VA and private 
outpatient treatment and was hospitalized and underwent 
surgery for genitourinary complaints.  Examiners attributed 
these complaints and need for surgery to variously diagnosed 
prostate disorders, not pyelonephritis.  During this time 
frame, examiners discovered a left renal cyst and diagnosed 
the veteran with hypertension.  Blood pressure readings 
recorded from the time a physician first diagnosed the 
veteran with hypertension include: 100/100 (March 1991); 
155/100, 155/80 (May 1991); 127/90 (June 1991); 133/88 
(September 1991); 130/75 (October 1991); and 140/78, 140/90, 
104/71, 128/110, 155/103 (December 1991). 

In 1991, the veteran filed a claim for an increased 
evaluation.  Thereafter, as explained in greater detail 
below, he underwent multiple VA examinations, including in 
September 1994, October 1995, November 1995, and April 1999, 
and received VA and private outpatient treatment for a 
variety of medical conditions.  During this time frame, 
examiners continued to note a left renal cyst and to diagnose 
hypertension, but they did not diagnose pyelonephritis or 
note residuals thereof.  Rather, they attributed the 
veteran's genitourinary complaints to variously diagnosed 
prostate disorders.  

Blood pressure readings recorded from 1992 to 1995 include: 
134/84 (January 1992); 140/85 (March 1992); 143/83, 144/89 
(May 1992); 130/70 (June 1992); 137/83 (July 1992); 135/75 
(August 1992); 134/72, 138/96 (October 1992); 135/89, 138/86 
(November 1992); 131/73 (March 1993); 143/96 (July 1993); 
132/94, 147/87 (September 1993); 154/100 (November 1993); 
148/95, 144/85 (December 1993); and 140/93 (January 1994); 
142/96 (December 1994); 140/88 (September 1995).  

During a VA hypertension examination in October 1995, the 
veteran reported that he had been on blood pressure 
medication for many years and generally had had good results.  
He also reported that during the last year, his blood 
pressure had been consistently normal while on medication.  
The examiner noted blood pressure of 140/80 on the right arm 
and 150/80 on the left arm, both in sitting positions.  The 
VA examiner diagnosed essential hypertension of long 
duration, currently controlled on medication.  

During a VA nephrological examination conducted in October 
1995, an examiner reviewed the claims file and noted that at 
least 50 percent, possibly the majority, of the veteran's 
blood pressure readings were normotensive and that the other 
readings that were recorded were marginally hypertensive in 
the range of the 140s to low 90s.  The examiner also noted 
that the findings of record did not substantiate a diagnosis 
of pyelonephritis.  He explained that: (1) The veteran's 
initial diagnosis of pyelonephritis was based on a finding of 
pyuria during a urine examination in 1945, at the same time 
the veteran had an episode of prostatitis; (2) Pyuria was 
noted on several subsequent examinations; (3) The veteran had 
a normal IVP in November 1946; (4) Although a 1991 ultrasound 
showed a left renal cyst and a kidney size discrepancy, this 
discrepancy did not justify a diagnosis of pyelonephritis; 
and (5) In November 1994, the veteran's BUN/creatine were 
normal.  The examiner concluded that there was no objective 
evidence of pyelonephritis and that the left renal cyst was 
incidental and of no clinical significance.  He indicated 
that further investigation of possible pyelonephritis would 
best be accomplished by a referral to a nephrology clinic.     

This occurred in November 1995, at which time the examiner 
noted that the veteran was without infection.  He diagnosed 
acute pyelonephritis (1945) associated with prostatitis, no 
evidence of any recurrent infection or loss of renal 
function, and a benign simple cyst of the left kidney.  Blood 
pressure readings recorded during this examination include 
131/72 and 133/67.

Blood pressure readings recorded from 1996 to 1999 include: a 
range of 106-199 systolic over a range of 36-97 diastolic 
(taken in excess of seventy times in April 1996, during a 
hospitalization for an unrelated medical condition); 146/90, 
175/100, 138/86, and 130/80 (August 1996); 132/80, 151/77, 
141/95, 147/95, 155/113 (September 1997); 152/88 (October 
1997); 158/86 (January 1998); 150/96 (February 1998); 
189/101, 189/98, 157/83, 178/109, 180/108,172/102, 132/72, 
144/90, 150/90 (March 1998); 164/94 (April 1998); 158/94 
(June 1998); 140/70 (September 1998); 144/84, 148/64 
(November 1998); 154/90 (March 1999); 169/93 (April 1999); 
and 151/87 (September 1999).  During this time period, 
examiners characterized the veteran's hypertension in a 
variety of ways, including uncontrolled, controlled, 
asymptomatic and improved.   

During a VA heart examination conducted in April 1999, the 
veteran's blood pressure (taken four times) varied from 170-
175 systolic over 100-105 diastolic.  The examiner 
characterized the veteran's hypertension as mild and 
indicated that the veteran's pyelonephritis was under 
control.  He diagnosed hypertensive cardiovascular disease 
and history of chronic pyelonephritis.  

During a VA genitourinary examination conducted the same 
month, the veteran reported terminal drip of urine, but no 
other genitourinary symptoms.  The examiner reviewed the 
claims file, recorded the veteran's medical history in 
detail, noted no objective genitourinary findings, and 
diagnosed, in part, a "history or urinary tract infection 
with possible pyelonephritis in 1945 with subsequent chronic 
prostatitis but no evidence of any recent urinary tract 
infection," and a benign left renal cyst.  The veteran's 
urinalysis, PSA, serum testosterone, BUN and creatine were 
normal.

Blood pressure readings recorded since 2000 include: 141/77 
(January 2000); 132/76 (March 2000); 139/65 (October 2000); 
127/70 (November 2000); 131/70 (April 2001); and 150/83 (June 
2001).  VA treatment records in November 2000 listed the 
veteran's chronic conditions to include prostatitis. VA 
treatment records in June 2001 noted the veteran's complaints 
regarding prostatitis, the records did not indicate active 
symptoms due to pyelonephritis.  Service connection is also 
in effect for prostatitis and a separate evaluation has been 
assigned for that disability.
 
According to the above findings, the veteran manifests no 
symptoms of pyelonephritis or a renal cyst.  In fact, since 
1978 and 1991, respectively, no physician has diagnosed 
pyelonephritis or residuals thereof, specifically, a urinary 
tract infection or renal dysfunction, or noted clinical 
findings associated with the veteran's renal cyst.  Rather, 
for multiple decades, physicians have attributed the 
veteran's genitourinary complaints to a prostate disorder, 
for which the veteran is service connected and receiving 
compensation.  In light of these facts, the veteran is not 
entitled to an evaluation in excess of 10 percent for his 
genitourinary system disability under either the former or 
revised criteria pertaining to ratings of pyelonephritis.  
See 38 C.F.R. § 4.115a, DCs 7504, 7509 (1993) (requiring 
moderate pyelonephritis and catheter drainage and frequent 
attacks of colic); 38 C.F.R. §§ 4.115a, 4.115b, DC 7504 
(2001) (requiring evidence of a urinary tract infection or 
renal dysfunction).  In addition as discussed above, while 
the veteran's representative requested another examination, 
the record includes extensive medical evidence including 
clinical records dated in 2001-2001 which are sufficient to 
evaluate the veteran's disability in conjunction with the 
earlier evidence of record and reflect no active symptoms 
sufficient to support an increased rating.  When examined by 
the VA in April 1999 it was noted that the veteran had a 
history of urinary tract infection with possible 
pyelonephritis in 1945 with subsequent prostatitis, but no 
evidence of recent urinary tract infection.  Laboratory 
testing including urinalysis at that time was reported to be 
normal. 
     
The veteran is also not entitled to an evaluation in excess 
of 10 percent for his hypertension under either the former or 
revised criteria pertaining to ratings of that disability 
because, as shown above, his hypertension is manifested by 
diastolic pressure readings predominantly less than 110 and 
systolic pressure readings predominantly less than 200.  See 
38 C.F.R. § 4.104, DC 7101 (1997) (requiring diastolic blood 
pressure predominantly 110 or more with definite symptoms); 
38 C.F.R. § 4.104, DC 7101 (2001) (requiring diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more).  

An evaluation in excess of 10 percent is also not warranted 
on an extraschedular basis.  There is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
genitourinary system disability with hypertension.  The 
evidence does not establish that this disability, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  The evidence also 
does not establish that the veteran's disability necessitates 
frequent periods of hospitalization.  In light of the 
foregoing, the veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for pyelonephritis 
with a left renal cyst and hypertension.  In reaching its 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2001).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.


ORDER

An evaluation in excess of 10 percent for pyelonephritis with 
a left renal cyst and hypertension is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

